Name: 2012/592/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/258 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2010 (2012/592/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2010, together with the Foundations replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EEC) No 1365/75 of the Council of 26 May 1975 on the creation of a European Foundation for the Improvement of Living and Working Conditions (3), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A7-0116/2012), 1. Grants the Director of the European Foundation for the Improvement of Living and Working Conditions discharge in respect of the implementation of the Foundations budget for the financial year 2010; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Foundation for the Improvement of Living and Working Conditions, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 150. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 139, 30.5.1975, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER THE PREVIOUS YEARS European Foundation for the Improvement of Living and Working conditions 2006 2007 2008 2009 Performance n.a. n.a. Calls on the Foundation to set out a diachronic analysis of operations carried out in this and previous years, similarly to the ex-post analysis done in the previous years  Encourages the Foundation to further develop its Eurofound Performance Monitoring System to ensure that the results of its performance monitoring are fed back into management decision making & planning & that periodic surveys are carried out in order to obtain feedback from target audiences  Supports the external evaluators recommendation to better define the Foundations target audiences at national level & to set up a network of focal points based on national authorities represented on its Governing Board Operating appropriations carried over The implementation rate for 2006 commitment appropriations was more than 97 %. Carryover rates were 43 % for operating activities. Thus, the budgetary principle of annuality was not strictly observed n.a. The Foundation should take action to prevent shortcomings in the planning and programming, in order to fulfil the principle of annuality  Calls on the Foundation to make sure appropriations are made available only when the corresponding assigned revenue has been received  Notes that the Court of Auditors was compelled to comment on the budgetary & financial statement of the Foundation which contained serious shortcomings, signally weaknesses in the financial organisation of the Foundation Budget transfers without supporting documents n.a. n.a. Budget transfers were not properly justified n.a. Procurement procedures n.a. Anomalies regarding the financial evaluation procedure and selection criteria not allowing proper performance of an evaluation of the final capacity of the candidates Calls on the Foundations to take steps to improve the monitoring of its contracts and the programming of its procurement procedures Calls on the Foundation to take steps to improve its evaluation & review procedure to avoid repetition of errors in its procurement procedure in the future Human Resources The recruitment procedure are not completely transparent and non-discriminatory The recruitment procedure are not completely transparent and non-discriminatory  Calls on the Foundations to take steps to make better provision in advance for the departure of key staff member; to enter staff number in the activity report in a transparent manner  Improvements have been undertaken in the Foundations recruitment procedures Calls on the Foundation to provide evidence of its staff selection decisions to guarantee the transparency of the recruitment procedures. Urges the Foundation to rapidly redress the situation & inform the discharge authority as to the progress made. Internal Audit Calls on improving the financial management: i.e. two contracts were not charged to the budget of the related year  Calls on improving the financial management: i.e. recoverable VAT for the 2007 financial year of EUR 376 611 was not claimed by the end of the year  Calls on the Foundation to take steps to improve its financial statements  Calls on the Foundation to take steps to fulfil 28 out of 54 recommendations made by the Internal Audit Service   i.e. to put in place the internal control standards; to follow up the implementation of other internal control standards; to introduce an effective planning and monitoring system  2 out of the 8 recommendations of the IAS have been implemented  Urges the Foundation to implement the recommendations of the IAS Financial Management report without delay & inform the discharge authority on the progress made in this respect